Appeal from a judgment (denominated amended decision and order) of the Supreme Court, Erie County (M. William Boiler, A.J.), entered *1164September 17, 2012 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner’s appeal from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]), and the exception to the mootness doctrine does not apply (see id.; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). While this Court has the power to convert the habeas corpus proceeding into a CPLR article 78 proceeding, we decline to do so under the circumstances of this case (see People ex rel. Keyes v Khahaifa, 101 AD3d 1665, 1665 [2012], lv denied 20 NY3d 862 [2013]). Present — Centra, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.